—Order, Family Court, New York County (Leah Marks, J.), entered November 8, 1991 which, insofar as appealed from, denied respondent’s objection to the the April 29, 1991 order of the Hearing Examiner which denied respondent’s application for a downward modification of child support, unanimously affirmed, without costs.
Respondent urges this Court to accept a change in his method of calculating income as a basis for downward modification of child support, claiming that he now has records for the year following sufficient to establish business expenses incurred in the production of his conceded income, but that records of this sort did not exist at the time of the award. However, respondent has not demonstrated a change in circumstances which would warrant such modification (Domestic Relations Law § 236 [B] [9] [b]; Gometz v Gometz, 187 AD2d 402; Anonymous C. v Anonymous V., 180 AD2d 457). Accordingly, his objections properly were denied. Concur — Sullivan, J. P., Ellerin, Ross and Nardelli, JJ.